United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3771
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                   Artie L. Tatum

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                              Submitted: April 8, 2013
                               Filed: April 25, 2013
                                  [Unpublished]
                                  ____________

Before WOLLMAN, BEAM, and MURPHY, Circuit Judges.
                          ____________

PER CURIAM.

      Artie Tatum appeals the district court’s1 order denying his motion for a
sentence reduction pursuant to 18 U.S.C. § 3582(c)(2). We recently rejected the basis

      1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
for Tatum’s sole argument on appeal in United States v. Golden, 709 F.3d 1229,
1231–33 (8th Cir. 2013).

      In 2007, Tatum pled guilty to one count of conspiracy to distribute 50 grams
or more of crack cocaine in violation of 21 U.S.C. §§ 841, 846, and 851. Tatum’s
offense level and criminal history category would have resulted in a guideline range
of 140 to 175 months, but the bottom of his guideline range became 240 months due
to the applicable statutory mandatory minimum. The government moved for a
downward departure under 18 U.S.C. § 3553(e) and U.S.S.G. § 5K1.1 based on
Tatum’s substantial assistance, which the district court2 granted. Tatum was then
sentenced to 170 months in prison.

      Subsequently, the Sentencing Commission amended the guidelines to lower
base offense levels for certain crack cocaine offenders. In 2012 Tatum filed a motion
for a sentence reduction under 18 U.S.C. § 3582(c)(2), citing the guideline
amendment which had become effective the previous year. He argued that his
guideline range had been retroactively reduced to 84–105 months. Although Tatum
had received a sentence of 170 months, the bottom of his guideline range remained
240 months (the statutory mandatory minimum). See Golden, 709 F.3d at 1233.
Accordingly, the district court concluded that his guideline range had not changed
and denied his motion. Tatum appeals.

      We review de novo whether the district court had authority to reduce Tatum’s
sentence. United States v. Washington, 618 F.3d 869, 872 (8th Cir. 2010). Tatum
argues that he is eligible for a sentence reduction because application note 1 to
U.S.S.G. § 1B1.10 distinguishes between guideline range, determined by his offense
level and criminal history, and his guideline sentence which was the statutory


      2
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.

                                        -2-
mandatory minimum. He claims that the guideline amendment retroactively lowered
his guideline range even if it did not lower his guideline sentence.

       In United States v. Golden we considered and rejected this same argument.
709 F.3d at 1231–33. If a defendant’s offense level and criminal history were to
result in a guideline range below a statutory mandatory minimum, the latter controls.
U.S.S.G. § 5G1.1. The language which Tatum cites from application note 1 to
U.S.S.G. § 1B1.10 was intended to resolve a circuit split on a different issue. See
Golden, 709 F.3d at 1232. A retroactive reduction in Tatum’s offense level did
nothing to lower his guideline range because “the existence of a statutory minimum
always imposes a boundary on the bottom of an offender’s guideline range.” Id. at
1233. The district court did not err in denying Tatum’s motion for a sentence
reduction, and we therefore affirm.
                         ______________________________




                                         -3-